28 N.Y.2d 755 (1971)
Niagara Frontier Building Corp., Inc., Appellant,
v.
State of New York, Respondent. (Claim Nos. 42742, 42760A, 43599, 44344.)
Court of Appeals of the State of New York.
Argued January 6, 1971.
Decided April 8, 1971.
Augustine A. Mosco for appellant.
Louis J. Lefkowitz, Attorney-General (Jean M. Coon and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge FULD and Judges SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON. Taking no part: Judge BURKE.
Order affirmed, with costs; no opinion.